In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00142-CV

VALERIE L. MCNALLY NOW KNOWN AS           §    On Appeal from
VALERIE JENKINS AND KELLY ALANA
MCNALLY A/K/A KELLY ALANA                 §    County Court at Law No. 2
WILKINS, Appellants
                                          §    of Parker County (CIV-14-0690)
V.
                                          §    September 3, 2020
JOSEPH P. MCNALLY, Appellee
                                          §    Opinion by Justice Kerr

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed in part. We reverse the trial court’s

judgment on Appellant Valerie L. McNally now known as Valerie Jenkins’s claims for

common-law fraud, statutory fraud, partition, and declaratory relief regarding her

cotenancy and remand those claims to the trial court. We affirm the remainder of the

trial court’s judgment.
       It is further ordered that Appellants Valerie L. McNally now known as Valerie

Jenkins and Kelly Alana McNally a/k/a Kelly Alana Wilkins must pay one-half of all

costs of this appeal and that Appellee Joseph P. McNally must pay one-half of all

costs of this appeal.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr